Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company Des Moines, Iowa Customer Service Center In this Contract, you or your refers to the [P.O. Box 9271 Owner and we, our, or us refers to ING USA 909 Locust Street Annuity and Life Insurance Company, a stock Des Moines, Iowa 50306-9271] company. [1-800-366-0066] Product Name Contract Number [Premium Plus] [123456] Annuitant Annuitants Age Annuitants Sex [Thomas J. Doe] [55] [Male] Owner Owners Age Residence State [John Q. Doe] [35] [Delaware] Contract Date Issue State [July 1, 2008] [Delaware] Initial Premium Premium Tax Initial Premium Less Premium Tax [$10,000.00] [$0.00] [$10,000.00] Annuity Commencement Date Annuity Plan [July 1, 2038] [Payments for a 10-Year Period Certain and Life] Variable Separate Account [Separate Account B of ING USA Annuity and Life Insurance Company] If this Contract is in force on the Annuity Commencement Date, we will commence Annuity Payments based on the Annuity Plan you have selected according to the terms on this and the following pages. If you die prior to the Annuity Commencement Date and this Contract is in force, we will pay the Death Benefit to the Beneficiary. READ YOUR CONTRACT CAREFULLY . This is a legal Contract between you and us. All payments and values, when based on the investment experience of the Variable Sub-accounts, are not guaranteed as to dollar amount and may increase or decrease, depending on the Variable Sub- accounts investment results. Surrender charges may apply if the Contract is Surrendered or Withdrawals are taken prior to the Annuity Commencement Date. Provisions regarding the variable nature of this Contract are found on pages 11-14. RIGHT TO EXAMINE THIS CONTRACT You may cancel or void this Contract by mailing or delivering it to us at the address shown above or to the agent through whom you purchased it within 10 days (30 days or longer as may be required by applicable law in the state where this Contract is delivered or issued for delivery as a replacement contract) after the date you receive it. If so returned, we will promptly refund the Accumulation Value, plus any charges we have deducted as of the date the returned Contract is received by us, less any Premium Credit. The Contract will then be deemed void. WE WILL PROVIDE YOU WITH ADDITIONAL INFORMATION REGARDING THE BENEFITS AND PROVISIONS OF THIS CONTRACT UPON WRITTEN REQUEST. YOU MAY ALSO CALL [1-800-366-0066] FOR INQUIRIES, INFORMATION OR RESOLUTION OF COMPLAINTS. FLEXIBLE PREMIUM DEFERRED VARIABLE ANNUITY CONTRACT WITH PREMIUM CREDIT PROVISION Variable Cash Surrender Values. Non-Participating. Investment results reflected in value. Surrender charges waived under specified conditions (see Section 5.3) . IU-IA-4000 1 TABLE OF CONTENTS 1. CONTRACT SCHEDULE 2. IMPORTANT TERMS AND DEFINITIONS 3. INTRODUCTION TO THE CONTRACT 3.1 The Contract 3.2 The Owner 3.3 The Annuitant 3.4 The Beneficiary 4. PREMIUMS AND TRANSFERS 4.1 Premiums 4.2 Premium Credits 4.3 Premium Credit Recapture 4.4 Premium Allocation 4.5 Transfers 4.6 Automatic Transfers (Dollar Cost Averaging) 4.7 Automatic Rebalancing 4.8 What Happens if a Variable Sub-account is Not Available 5. CONTRACT VALUE 5.1 The Variable Separate Account 5.2 The Accumulation Value 5.3 Charges and Expenses 6. CONTRACT BENEFITS 6.1 Contract Surrender 6.2 Withdrawals 6.3 The Death Benefit 6.4 Annuity Payments 7. OTHER IMPORTANT INFORMATION 7.1 Annual Report to Owner 7.2 Assignment 7.3 Misstatement of Age or Sex 7.4 Payments We May Defer 7.5 Claims of Creditors 7.6 Incontestability 7.7 Basis of Computation 7.8 Rules for Interpreting this Contract IU-IA-4000 2 1. CONTRACT SCHEDULE A. Charges and Fees: Annual Administrative Charge [$40.00] Excess Transfer Charge [$25.00] Daily M & E Charge [0.004697]%, equal to an annual rate of [1.70]% Daily Asset Based Administrative Charge [0.000411]%, equal to an annual rate of [0.15]% Surrender Charge Schedule Complete Years Elapsed Since Premium Paid 0 1 2 3 4 5 6 7 8 9+ Percentage of Premium Withdrawn 9% 9% 9% 8% 7% 6% 5% 4% 2% 0% B. Premium Credits Total Premiums Premium Credit Percentage [$25,000  $499,999.99] [3%] [$500,000  $999,999.99] [4%] [$1,000,000+] [5%] There may be situations in which the Premium Credit is not fully earned. Read Sections 4.2 Premium Credits and 4.3 Premium Credit Recapture of this Contract carefully. C. Premium Credit Recapture Premium Credit Recapture Schedule Complete Years Elapsed Since Premium Paid 0 1 2 3 4 5 6 7 8 9 Percentage of Premium Credit Recaptured [100%] [100%] [75%] [75%] [50%] [50%] [25%] [25%] [0%] [0%] D. Specially Designated Variable Sub-account [ING Liquid Assets] or its successor E. Attached Riders and Endorsements [form numbers and name of all attached riders [Rider/endorsement price if separate identified cost] & endorsements] [IU-RA-4004 Market Value Adjusted Fixed Interest Account Endorsement] IU-IA-4000 3 [ THIS PAGE INTENTIONALLY LEFT BLANK ] ( NOTE TO CODER ; DO NOT FILE WITH THIS NOTE : THIS PAGE WILL ALWAYS BE INSERTED . IF TEXT FROM PAGE 3 CONTINUES ONTO THIS PAGE , THE ABOVE STATEMENT IS DELETED . IF TEXT RUNS ONTO ANOTHER 3 (
